UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1552



AHMAD-RUFAI ABDULLAH,

                                               Plaintiff - Appellant,

             versus


BOARD OF GOVERNORS OF THE UNIVERSITY OF NORTH
CAROLINA; NORTH CAROLINA STATE UNIVERSITY, NC
State University at Raleigh,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-03-360-5)


Submitted:    March 13, 2006                 Decided:   March 22, 2006


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, Greensboro, North Carolina, for Appellant. Roy
Cooper, North Carolina Attorney General, John P. Scherer, II,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ahmad-Rufai Abdullah appeals the district court’s order

granting summary judgment to Defendants in Abdullah’s employment

discrimination suit.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Abdullah v. Board of Governors of the

Univ. of North Carolina, No. CA-03-360-5 (E.D.N.C. Apr. 13, 2005).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -